Citation Nr: 0934398	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-42 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. 
Elizabeth Medical Center (SEMC) from April 6, 2004, to April 
7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 decision of a Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York, which denied the benefit sought on appeal.  In November 
2006 the case was remanded to the VAMC for further 
development.  


FINDINGS OF FACT

1.  The Veteran is rated as permanently and totally disabled 
as a result of his service connected post traumatic stress 
disorder (PTSD).

2.  The treatment received by the Veteran at SEMC was non-
emergent.    

3.  The Syracuse VAMC was feasibly available to provide the 
treatment.   


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
St. Elizabeth Medical Center (SEMC) from April 6, 2004, to 
April 7, 2004 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 17.121, 
17.1002 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. §§  725, and 1728, the provisions the 
Veterans Claims Assistance Act (VCAA) are not applicable.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001), noting that 
the VCAA only applies to claims for benefits governed by 
38 C.F.R. Part 3.  The provisions of 38 U.S.C.A. Chapter 17 
and the relevant regulations contain their own notice 
requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. 
§ 17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation 
of the circumstances necessitating the non-VA medical 
treatment, and other evidence or statements that are deemed 
necessary and requested for adjudication of the claim.  When 
a claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements 
required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in July 2004 and provided with a the Statement of the 
Case in September 2004 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  VA has also 
obtained pertinent medical evidence pertaining to the private 
hospital treatment the Veteran received at SEMC and the prior 
treatment at Little Falls Hospital.  Additionally, although 
not required, the VAMC did provide the Veteran with VCAA 
notice letters in September 2004 and August 2008.  Based upon 
the above analysis, the Board finds that VA has fulfilled its 
duty to notify and assist the appellant in the development of 
the current claim.



II.  Factual Background

A May 1994 rating sheet shows that the Veteran's service-
connected PTSD is 100 percent disabling.  

An April 2, 2004, release of information from Little Falls 
Hospital shows that the Veteran gave permission to a Dr. P 
from Little Falls to receive records from the Syracuse VAMC 
pertaining to treatment for COPD, stress tests, cardiology 
consultations, recent visits and other consultations.

An April 4, 2004 cardiology consultation from Little Falls 
Hospital shows that the Veteran had been admitted to the 
hospital with dyspnea.  He was noted to be 60 years old and 
had been experiencing some left sided chest discomfort.  The 
pain was sharp and on occasion had actually brought him to 
his knees.  He had not had palpitations, presyncope or 
syncope.  There was no orthopnea or paroxysmal nocturnal 
dyspnea.  There was no prior history of myocardial 
infarction.  His lipid status was elevated.  

Physical examination showed an individual who appeared 
younger than his stated age.  Blood pressure was 108/53, 
heart rate was 68 and regular and respiratory rate was 189.  
The Veteran was afebrile.  There was no indication if any 
jugular venous distention.  Carotid upstroke was full and no 
bruits were appreciated.  The chest demonstrated inspiratory 
and expiratory wheezing and rhonci, with only fair air 
exchange.  Cardiac examination demonstrated nonpalpable point 
of maximum impulse.  Carotid tones were distant and there was 
no obvious murmur or rub.  Abdominal examination did not 
demonstrate organomegaly, mass or bruit.  The extremities 
were without clubbing, cyanosis or edema.  Peripheral pulses 
were intact.  Electrocardiogram demonstrated sinus mechanism 
and nondiagnostic Q waves in inferior leads.  Otherwise, 
there was normal tracing.  The diagnostic impressions were 
atypical chest pain, pleuritic and bronchospastic airway 
disease with significant wheezing and dyslipidemia.  The 
examining cardiologist recommended that the Veteran begin 
taking pravachol, 40 mg, and that he receive a stress 
echocardiogram, the following day to exclude underlying 
coronary artery disease.  

An April 5, 2004, release of information from Little Falls 
Hospital shows that the Veteran gave permission to Little 
Falls to receive all recent records and cardiology 
consultations/stress test results for the time period between 
November 2003 and March 2004.   

An April 5, 2004, fax cover sheet from the Syracuse VAMC 
shows that 14 pages of records were faxed to Little Falls 
from the Syracuse VAMC.  
 
An April 6, 2004, cardiac catheterization report/discharge 
summary from SEMC indicates that the stress echocardiogram 
that the Veteran had undergone at Little Falls Hospital was 
felt to be abnormal and that consequently he was transferred 
to SEMC for a left heart catheterization.  The 
catheterization procedure produced diagnostic impressions of 
no hemodynamic significant coronary artery disease and normal 
left ventriculogram.  It was recommended that the Veteran 
continue medical therapy and aggressive risk factor 
modifications.  He was advised to have a follow up medical 
appointment in one to two weeks and to follow up with 
cardiology in one year or as needed.  Discharge medications 
included one baby aspirin daily, Zocor, 20 mg p.o. q.h.s., 
prednisone, tapering dose, and Atrovent and Albuterol meter 
dosed inhalers.  

An SEMC cardiac catheterization discharge order shows that 
the Veteran was discharged from SEMC on April 7, 2004.  He 
was instructed to engage in limited activity for three days, 
including abstaining from driving.  A physical assessment 
upon discharge noted that the Veteran reported he was 
experiencing no discomfort.  A separate SEMC admission record 
shows that the Veteran was discharged at 11:50 AM. 

A June 2004 VAMC progress note indicates that VA was not 
contacted prior to the Veteran's transfer from Little Falls 
to SEMC on April 6, 2004.  The VAMC was requesting the 
clinical records from Little Falls to see if the Veteran was 
stable for transfer to a VA facility at that time.  

In a July 2004 decision the VAMC denied the Veteran's claim 
for payment or reimbursement for the services provided at 
SEMC, finding that VA facilities were available to provide 
these services.  

In a September 2004 Notice of Disagreement, the Veteran 
reported that he had requested to be treated at the Syracuse 
VAMC rather than at the private facility but that his request 
was "not an option" because of his condition.  

In an October 2004 review of the Veteran's disagreement, the 
VAMC noted that the Veteran's claim had been reviewed with 
the VAMC's chief of staff, Dr. Babcock in September 2004.  
The VAMC noted that the Veteran had been an inpatient from 
April 2, 2004, to April 7, 2004, first at Little Falls 
Hospital and then at SEMC.   The VAMC had not received a call 
from either facility about a possible transfer to a VA 
facility.  A call from SEMC to the VAMC was documented on 
April 7, 2004, but this call simply informed the VAMC that 
the Veteran had been admitted for non-emergent treatment at 
SEMC on April 6, 2004.  The VAMC again found that VA 
facilities were available to provide the treatment the 
Veteran received at SEMC.  

On his October 2004 Form 9 the Veteran indicated that he 
lived approximately 85 miles from the closest VA hospital, 
the VAMC in Syracuse.  On about April 2, 2004, he was unable 
to function or breathe due to rapid onset of heart 
difficulty.  An ambulance was called and after the EMTs could 
not stabilize him, he was transported to the nearest 
hospital, Little Falls Hospital.  The Veteran indicated that 
while at Little Falls, he told personnel there to contact the 
VAMC to have him transferred there.  He stated that when 
Little Falls did not hear back from the VAMC after four days, 
they admitted the Veteran to SEMC where he received the heart 
catheterization.  Thus, the Veteran contended that the VAMC 
was not available to him.  He also indicated that the episode 
involved emergent health care for a life threatening 
condition. 

In an August 2008 review of the Veteran's case, the VAMC 
found that the April 4, 2004, VA cardiology consultation 
indicated that the Veteran was stable with atypical chest 
pain, pleuritic.  He was then transferred in this stable 
condition to SEMC for the cardiac catheterization.  The VAMC 
then found on the basis of the cardiology consultation that 
the Veteran was stable for transfer to the Syracuse VAMC as 
of April 6, 2004, and that this facility was available to 
receive such a transfer.

In a September 2008 supplemental statement of the case, the 
VAMC found that the treatment received at SEMC was available 
at a VA facility (i.e. the Syracuse VAMC) and that the 
Veteran's case had been reviewed by the VAMC Chief of Staff 
and found to be non-emergent.

III.  Law and Regulations

There is no evidence (and the Veteran does not allege) that 
the services he received at SEMC were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a Veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a Veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See 38 C.F.R. § 17.120.  
All three of these statutory requirements must be met before 
payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Additionally, claims for payment of the costs of emergency 
hospital care or medical services under Section 1728 will not 
be approved for any period beyond the date on which the 
medical emergency ended.  An emergency shall be deemed to 
have ended at the point when a VA physician has determined 
that, based on sound medical judgment, a Veteran who received 
emergency hospital care could have been transferred from the 
non-VA facility to a VA medical center for continuation of 
treatment for the disability.  38 C.F.R. § 17.121 (2008).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The Board notes that on October 10, 2008, the Veterans' 
Mental Health and Other Care Improvements Act of 2008 became 
law.  This law makes various changes to Veteran's mental 
health care provisions and also addresses other health care 
related matters.  Relevant to the instant case, the new law 
amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" Veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied. See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402.  See also 38 U.S.C.A. § 
1725(a)(1).  Additionally, this amendment added a provision, 
which essentially expands one of the criteria that defines 
the meaning of "emergency treatment" under both Section 
1725 and 1728 to include treatment rendered until such time 
as the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of 
accepting such transfer; or such time as a Department 
facility or other Federal facility accepts such transfer if 
(I) at the time the Veteran could have been transferred 
safely to a Department facility or other Federal facility, no 
Department facility or other Federal facility agreed to 
accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.  See Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402; 38 U.S.C.A. §§ 1725(f)(1)(C); 
38 U.S.C.A. § 1728(c).  

The Board will consider whether payment or reimbursement of 
the expenses incurred by the Veteran is warranted under 
either the original or amended versions of 38 U.S.C.A. §§ 
1725 and 1728. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Considering eligibility under the original provisions of 
Section 1728, the Veteran does have a total and permanent 
service connected disability.  The evidence does not 
establish that the treatment the Veteran received at SEMC was 
for a continued medical emergency, however, nor does it 
establish that a VA facility was unavailable to provide the 
treatment.  38 C.F.R. § 17.120.  Notably, the VAMC, in its 
decision-making specifically found that the Veteran could 
have been safely transferred to the Syracuse VAMC to provide 
the treatment at SEMC.  In this regard, the Board notes that 
Little Falls Hospital is located in Little Falls, New York, 
approximately 81 miles from the Syracuse VAMC.  By contrast, 
SEMC is approximately 29 miles away from Little Falls 
Hospital.  There's no indication from the record that the 
Veteran's condition was such that he would not have been able 
to tolerate the longer trip to the Syracuse VAMC, nor has the 
Veteran alleged that his condition was too unstable to make 
the trip.  Also, the VAMC based its finding at least in part 
on a review of the record by the VAMC Chief of Staff who is a 
VA physician and who found that the Veteran's treatment at 
SEMC was non-emergent.  Thus, the weight of the evidence 
indicates that the Veteran was stable for transfer to the 
Syracuse VAMC on April 5, 2004, at the time he was 
transferred to SEMC.  38 C.F.R. § 17.121 (2008).  

Additionally, the VAMC has affirmatively found that the 
Syracuse VAMC was available to accept the Veteran as a 
transfer patient and to provide any necessary treatment.   In 
contrast, the Veteran contends that Little Falls Hospital 
specifically contacted the Syracuse VAMC regarding a 
potential transfer but that when Little Falls did not hear 
back from the VAMC after four days, they admitted the Veteran 
to SEMC to receive the heart catheterization.  To support 
this position, the Veteran submitted copies of the release of 
information forms he signed to permit the Syracuse VAMC to 
release information pertaining to treatment received to 
Little Falls Hospital and also a fax cover sheet showing that 
the Syracuse VAMC sent Little Falls Hospital 14 pages of 
records.  This documentation, however, does not show that 
Little Falls Hospital made any contact with the Syracuse VAMC 
regarding a potential transfer of the Veteran.  Instead, it 
simply shows that Little Falls contacted the medical records 
department at the Syracuse VAMC and received requested 
records, presumably after faxing in the release of 
information forms signed by the Veteran.  

The Board notes that the records department of a VAMC is 
entirely separate from the clinical department, which 
determines whether a patient could be received as a transfer 
from another hospital.  Thus, evidence of contact with the 
Syracuse VAMC records department does not provide support for 
the contention that Little Falls Hospital contacted the 
Syracuse VAMC regarding a potential transfer.  Consequently, 
given that the record does not contain any affirmative 
documentation that Little Falls did attempt to transfer the 
Veteran to the Syracuse VAMC, rather than to SEMC, and given 
that the VAMC has affirmatively indicated that it has no 
record of any request for transfer from Little Falls to the 
Syracuse VAMC, the Board finds that the weight of the 
evidence is against a finding that such an attempted transfer 
took place.  Thus, as it is not shown that Little Falls 
Hospital attempted to transfer the Veteran to the Syracuse 
VAMC, the Board has no basis for finding that VA would not 
accept the transfer.  Further, the Board also finds no basis 
in the record for discounting the VAMC's finding that the 
Syracuse VAMC was fully capable of accepting the Veteran as a 
transfer patient.  Consequently, under the original 
provisions of Section 1728, as it is reasonably shown that 
the Veteran was stable for transfer to the Syracuse VAMC, his 
treatment at SEMC was not for a continued medical emergency.  
38 C.F.R. § 17.121.  Also, it is reasonably shown that the 
Syracuse VAMC was feasibly available to provide the treatment 
that the Veteran actually received at SEMC.  38 C.F.R. 
§ 17.120(c).  

The analysis of the Veteran's claim under the original 
provisions of 38 U.S.C.A. § 1725 is almost identical.  Given 
that the weight of the evidence establishes that the Syracuse 
VAMC was feasibly available to provide the treatment in 
question and given that the weight of the evidence 
establishes that the treatment the Veteran actually received 
at SEMC was not for a continued medical emergency, there is 
no basis for payment or reimbursement under these provisions.  
38 C.F.R. § 17.1002(c)-(d).  Similarly, although the 
amendments to Section 1725 and 1728, explicitly highlight 
that "emergency treatment" at a private facility (for VA 
payment or reimbursement purposes) can continue until such 
time as a VA or federal facility is actually capable of 
receiving a Veteran who is stable for transfer, as noted 
above, the evidence of record reasonably establishes that the 
Syracuse VAMC was capable of receiving the stabilized Veteran 
as a transfer patient at the time he was transferred to SEMC.  
Accordingly, the treatment at SEMC may not be considered 
emergent and the Veteran cannot qualify for payment or 
reimbursement for it under the amended provisions.  
38 U.S.C.A. §§ 1725(f)(1)(C); 38 U.S.C.A. § 1728(c). 

In summary, given that the weight of the evidence establishes 
that the Veteran's treatment at SEMC was non-emergent and 
that the Syracuse VAMC was available to provide it, VA 
payment or reimbursement of the cost of this treatment is not 
warranted under either the original or amended provisions of 
38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  The preponderance 
of the evidence is against this claim and it must be denied.      


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. 
Elizabeth Medical Center (SEMC) from April 6, 2004, to April 
7, 2004, is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


